Rogers, J.
We concur in the general reasoning of
•Judge Church. The sheriff and the present defendant were no parties to the bargain between the execution creditor and the then defendant. . By the arrangement, time is given to the debtor, whereby the sheriff is discharged from ail liability to the execution creditor, because he is prevented by their act from proceeding to collect the debt. If he is no longer liable, then Hubbard is discharged also, for the sheriff has an action on the bond, only because of his responsibility to the execution creditor, and that being at an end, his right of action ceased. It is through the medium of a bond taken by the sheriff, for his- own indemnity, that the plaintiff seeks to recover; but as he is not injured, no suit lies,, for the assignee is in no better position than the assignor. Judgment affirmed.